Citation Nr: 0925209	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  04-42 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1952 to April 
1954.  He died in April 2004.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above which, in pertinent part, denied entitlement to service 
connection for the cause of the Veteran's death.  

This claim was previously before the Board in January 2003, 
at which time the Board denied entitlement to service 
connection for cause of death.  That decision was appealed to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  The record contains a Joint Motion for Remand, dated 
in December 2007, wherein the appellant's attorneys and the 
VA General Counsel agreed to remand the claim.  In December 
2007, a CAVC order was issued, remanding the appellant's 
claim to the Board for additional evidentiary development.

In May 2008, the Board remanded the claim to the RO in order 
to conduct additional development, including obtaining 
medical records from the hospital where the Veteran was a 
patient when he died.  All requested development has been 
conducted, and the claim is now before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The Veteran died in April 2002.  According to the 
official certificate of death, the immediate cause of the 
Veteran's death was pneumonia.  No other causes of death were 
indicated.




2.  At the time of the Veteran's death, service connection 
had been established for bipolar disorder, rated as 100 
percent disabling, effective October 1994.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's pneumonia 
had its inception during active military service.  

4.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's death was 
caused by an illness or disease incurred in or aggravated by 
service, to include service-connected bipolar disorder.  


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 
3.310, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

For claims for dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310, section 5103(a) notice 
must include a statement of the conditions for which a 
veteran was service-connected at the time of his or her 
death.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the appellant in December 2002 that fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim(s) and of the appellant's and VA's respective 
duties for obtaining evidence.  In addition to the December 
2002 letter, the RO also sent the appellant a January 2009 
letter, which informed her of the disabilities for which 
service connection had been established at the time of the 
Veteran's death and of how disability ratings and effective 
dates are assigned.  See Hupp, supra; Dingess, supra.  Thus, 
the Board concludes that all required notice has been given 
to the veteran.  

The Board notes that VA's duty to notify was not completely 
satisfied until after the initial RO decision; however, the 
Board finds this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim as she 
has been advised of her opportunities to submit additional 
evidence in support of her claim.  In addition, the RO 
readjudicated the case by way of an SSOC issued in May 2009 
after complete notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal, because the timing error did not 
affect the essential fairness of the adjudication.  Moreover, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Shinseki v. Sanders, supra.   

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  The RO has 
obtained medical records from Memorial Herman Baptist 
Hospital, where the Veteran was a patient when he died in 
April 2002.  The RO also obtained a medical opinion in 
conjunction with this claim.  Significantly, it appears that 
all obtainable evidence identified by the appellant relative 
to her claim has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  The death of a 
veteran will be considered as having been due to a service-
connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 
3.312(a).  

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
either singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The service-
connected disability will be considered a contributory cause 
of death when it contributed so substantially or materially 
to death, that it combined to cause death, or aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  The debilitating effects of a 
service-connected disability must have made the decedent 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

According to the official certificate of death, the Veteran 
died on April [redacted], 2002, due to pneumonia, which was listed as 
the immediate cause of death.  No other disabilities are 
listed as underlying causes of death or other significant 
conditions contributing to death.  At the time of the 
Veteran's death, service connection had been established for 
manic bipolar disorder, rated as 100 percent disabling, 
effective October 31, 1994.  The Veteran's bipolar disorder 
had previously been diagnosed and rated as schizophrenia.  

The appellant contends that the Veteran's service-connected 
bipolar disorder contributed to his death because he did not 
realize that he needed medical care sooner.  After carefully 
reviewing the evidence of record, the Board finds the 
preponderance of the evidence is against the grant of service 
connection for cause of the Veteran's death.  

Review of the pertinent evidence of record shows that, on 
March 18, 2002, the Veteran was transferred from a nursing 
home to the emergency room at Memorial Herman Baptist 
Hospital for being hypotensive and suspicion of septic shock.  
The ambulance report specifically noted that the Veteran was 
disoriented and his breathing was shallow and wheezing.  He 
was placed on antibiotics, and his condition improved.  On 
March 21, 2002, the Veteran's treating physician, Dr. A.T., 
noted that the Veteran reported feeling much better, and was 
eating well.  His blood pressure was well-maintained and Dr. 
A.T. noted that the sepsis was most likely due to a urinary 
tract infection.  Dr. A.T. also noted that a CAT scan 
revealed a calcified mass, which was thought to be an old 
brain tumor.  

On March 22, 2002, Dr. A.T. noted that the Veteran's 
condition had changed considerably, noting he had developed 
abdominal distention and edema and that his sepsis was still 
unresolved.  Evaluation revealed the Veteran also developed 
ileus, thrombocytopenia, and severe hypokalemia, and 
medications were continued.  Dr. A.T. advised the Veteran's 
daughter that the Veteran had taken a serious downturn with 
his other problems and that more deterioration may occur.  On 
March 25, the Veteran was started on a feeding tube and was 
noted to be feeling better.  Dr. A.T. noted that the 
Veteran's sepsis and thrombocytopenia had improved clinically 
and his ileus had resolved.  

On the night of March 25, the Veteran suffered a focal 
seizure involving his left arm.  The next morning, Dr. A.T. 
noted that his mental status had gone down, as the Veteran 
was more confused and less responsive.  Dr. A.T. noted that 
the Veteran had a history of a seizure disorder and had 
possibly suffered a cerebrovascular accident.  On March 27, 
Dr. A.T. noted that the Veteran's condition had further 
deteriorated and he was less responsive than the day before.  
Dr. A.T. noted that the Veteran may have had postictal 
confusion, and his decreased mental status could be related 
to a recurrent seizure.  The next day, Dr. A.T. noted further 
deterioration and decreased response from the Veteran.  He 
was unable to perform an MRI to rule out cerebrovascular 
accident, given the Veteran's condition.  Dr. A.T. noted 
that, overall, the Veteran's condition was very poor with 
multiple medical problems, including an underlying 
malignancy.  

On April [redacted], the Veteran's condition had not changed but had 
deteriorated somewhat as he was found to have aspiration 
pneumonia.  Dr. A.T. also noted the Veteran's sepsis had not 
improved in spite of aggressive management for close to two 
weeks.  On April [redacted], not very much changed, but Dr. A.T. noted 
that the Veteran's mental status changes were multifactorial, 
including organic brain syndrome, cerebral tumor, and sepsis.  
On April [redacted], he was noted to manifest gurgling sounds, 
although he was not in any respiratory distress or shortness 
of breath.  The Veteran was alert and awake at one point, but 
he later became asystolic and expired.  

In support of her claim, the appellant points to a September 
2008 letter from G.D.W., which states that he had reviewed 
records provided by the appellant pertaining to the Veteran's 
hospital admission from March 18, 2002, to April [redacted], 2002.  
G.D.W. noted that the Veteran had suffered from several 
conditions, including sepsis, lung cancer, and heart failure, 
and that he suffered other complications from these 
processes.  He also noted that he had suffered from manic 
depression.  G.D.W. stated that, in his medical opinion, the 
Veteran's manic depression "probably as likely as not" 
contributed to his death, noting that, in his experience, 
patients with manic depression are not complaint with their 
treatment programs. 

The September 2008 letter from G.D.W. presents several 
problems.  Initially, the Board notes it is not clear whether 
G.D.W. is a physician, as his credentials are not indicated 
in the letter.  In addition, G.D.W. referred to the Veteran's 
diagnosis of manic depression, which is not apparent to the 
Board after review of the record.  Even if the Board were to 
ignore those issues and resolve all doubt in favor of the 
appellant in this regard, G.D.W.'s opinion remains 
insufficient to support the grant of service connection for 
the cause of the Veteran's death.  For example, although 
G.D.W. noted that, in his experience, patients with manic 
depression are not compliant with their treatment program, 
G.D.W. did not identify the evidence in this case which shows 
the Veteran was noncompliant with treatment due to his mental 
condition, whether his condition was a non-service-connected 
manic depressive disorder or service-connected bipolar 
disorder, especially given that the Veteran was provided with 
essentially 24-hour care in the nursing home and hospital.  
In addition, G.D.W.'s opinion is speculative, at best, as he 
states it is "probably as likely as not" that the Veteran's 
manic depression contributed to his death.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Therefore, the 
Board ascribes lessened probative value to the September 2008 
opinion from G.D.W.  

In evaluating this claim, the Board finds most probative the 
opinion rendered by a VA physician, Dr. J.Y., in October 
2008.  Dr. J.Y. reviewed the claims file and provided an 
opinion that it is less likely than not that the Veteran's 
service-connected bipolar disorder caused or substantially or 
materially contributed to the cause of his death.  In making 
this determination, Dr. J.Y. noted the Veteran's medical 
history, particularly the progression of his condition and 
the treatment in the days leading up to his death.  Dr. J.Y. 
stated that review of the records indicates that the 
Veteran's death was due to a combination of infectious, 
neoplastic, and vascular features, which would not be 
affected by his service-connected bipolar disorder.  

The Board considers the October 2008 opinion to be probative 
because it is based upon review of the complete record, is 
well reasoned, and is based on an objective, independent 
review of the relevant evidence.  We recognize that review of 
the claims file is not solely dispositive of the probative 
value of a medical nexus opinion, but knowledge and 
discussion of the evidence in a case adds to the value of the 
proffered opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  In this regard, review of the record 
reveals the Veteran presented to the emergency room on March 
18, 2002, with hypotension and sepsis, but he also had a 
myriad of other medical problems, some of which were 
malignant.  He also developed new conditions while in the 
hospital, including aspiration pneumonia, which eventually 
led to his death. 

The evidence shows the Veteran's mental status was decreased 
at the time of admission, and deteriorated throughout his 
hospitalization.  However, the medical records do not reflect 
that his service-connected bipolar disorder caused his death 
or contributed to death so substantially or materially as to 
cause his death.  Indeed, the evidence shows that, despite 
his deteriorating mental condition, the physicians were able 
to evaluate and treat him during his hospitalization.  In 
this context, Dr. J.Y. noted the appellant's argument that 
the Veteran's bipolar disorder contributed to his death 
because he did not realize he needed medical attention 
sooner.  Dr. J.Y. stated this is unlikely, however, because 
before the Veteran was taken to the emergency room, he was a 
resident in a nursing home and would have been regularly 
monitored there.  Dr. J.Y. also noted that the Veteran's 
medical problems were refractory to even intensive therapy 
while in the hospital.  In this regard, Dr. A.T. noted that 
he saw the Veteran in the nursing home before he was 
transferred to the emergency room and he appeared "quite all 
right."  See private medical record dated March 21, 2002.  


In summary, the Board finds the preponderance of the most 
competent and probative evidence of record does not show the 
Veteran's service-connected bipolar disorder caused his death 
or contributed to his death.  In addition, the evidence does 
not show, nor does the appellant allege, that the Veteran 
manifested pneumonia, the immediate cause of his death, 
during active military service.  As a result, service 
connection for cause of death is denied.  

The Board recognizes the appellant sincerely believes the 
Veteran's service-connected bipolar disorder caused or 
contributed to his death.  However, the resolution of issues 
which involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The most competent and probative 
medical evidence of record reflects that the Veteran's 
service-connected bipolar disorder did not cause or 
contribute to his death and, thus, the claim must be denied.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for the cause of the 
Veteran's death and, the benefit-of-the-doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


